USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: _& [3] LoOl4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
NATALIA JUSCINSKA, :
Plaintiff,
: 18-CV-8201 (ALC)
-against- :
: OPINION & ORDER
PAPER FACTORY HOTEL, LLC, :
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:

Plaintiff Natalia Juscinska (hereinafter, “Plaintiff” or “Ms. Juscinska”) brings this action
against Defendant Paper Factory Hotel, LLC (hereinafter, “Defendant”) alleging violations of the
Americans with Disabilities Act (“ADA”) and the ADA Accessibility Guidelines (“ADAAG”).
Plaintiff secks injunctive relief and damages pursuant to New York State Human Rights Law
(“NYSHRL”) and New York City Human Rights Law (“NYCHRL”).

PROCEDURAL HISTORY

Ms. Juscinska initiated this action on September 10, 2018. ECF No. 1. Defendant filed a
Letter Motion with the Court requesting a pre-motion conference to discuss an anticipated
motion to dismiss on October 23, 2018. ECF No. 7. On October 26, 2018, Plaintiff filed an
Opposition to Defendant’s Letter Motion. ECF No. 8. The Court granted Defendant’s request,
and, after multiple adjournments, held a Pre-Motion Conference on January 24, 2019. ECF Nos.
9-13. Following the Pre-Motion Conference, the Court granted Plaintiff leave to amend her
Complaint, granted Defendant leave to file its Motion to Dismiss, and set a briefing schedule for

the Parties. ECF No. 14

 
In accordance with the briefing schedule set by the Court, Plaintiff filed an Amended
Complaint (“FAC”) on January 31, 2019. ECF No. 16. On March 12, 2019, Defendant filed its
Motion to Dismiss along with supporting documents. ECF Nos. 19-22. Plaintiff filed an
Opposition on March 14, 2019, and Defendant replied to Plaintiff's Opposition on March 21,
2019. ECF Nos. 21-22.

Defendant’s Motion is deemed fully briefed. After careful consideration, Defendant’s
Motion to Dismiss is hereby DENIED.

BACKGROUND!

Ms. Juscinska is a graduate student in New York City, and she suffers from cerebral
palsy. FAC 4] 8, 20. Defendant “owns and/or operates” the Paper Factory Hotel located in Long
Island City, New York. Jd. J 1. Ms. Juscinska alleges that she often takes “stay-cations” in the
New York area. Jd. § 20. In an effort to plan an upcoming “stay-cation,” Plaintiff visited
Defendant’s website in August of 2018. Jd. ¢ 21. As someone with cerebral palsy, it is important
for Plaintiff to be able to “independently asses whether the Hotel is accessible to her.” Jd.
According to the Complaint, upon her visit to Defendant’s website, Ms. Juscinska found no
meaningful accessibility information pertaining to rooms, common areas, or hotel amenities. Jd.
q{ 21, 24. Alternatively, while ample information was provided regarding the features and
process for reserving non-accessible guestrooms, Plaintiff was unable to reserve an accessible
room. Id. { 21. Ms. Juscinska found no accessibility information on the homepage, on the
“rooms” page, or on the “sleep” page. Jd. | 22. The only accessibility information the website did

have was an icon in the lower left corner outlining the accessibility features for the visually

 

! When determining whether to dismiss a case, the court accepts as true all factual allegations in the complaint and
draws all reasonable inferences in the plaintiff's favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.
2011). Pursuant to that standard, this recitation of facts is based on Plaintiff's Amended Complaint and
accompanying submissions. See ECF No. 16.

 
impaired and an accessibility page stating Defendant’s goals to accommodate the needs of
individuals with disabilities. Jd. {J 22-23.

The Complaint includes a series of accessibility questions left unanswered by the limited
accessibility information provided by Defendants. Jd. {] 24-25. Plaintiff alleges that she “will
visit [Defendant’s website] after the Defendant is compliant with the laws and regulations” to
learn about the accessible features of the hotel and determine if it is suitable for her individual
accessibility needs.” Jd. | 27.

STANDARD OF REVIEW

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiffs] favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. “The tenet that a court
must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of

action’s elements, supported by mere conclusory statements.” Jd. at 663.

 
DISCUSSION
Plaintiff alleges that Defendant violated the ADA by failing to provide an equal
opportunity to explore the accessibility features of its hotel as well as failing to provide equal
opportunity to reserve an accessible room. Plaintiff cites to 28 C.F.R. § 36.302 in support of her
position.
I. The Americans with Disabilities Act
Title IN of the ADA (“Title IIT’) states, in part:

“Tt shall be discriminatory to provide an individual or class of individuals,

on the basis of a disability ... with a good, service, facility, privilege,

advantage, or accommodation that is different or separate from that

provided to other individuals, unless such action is necessary to provide the

individual or class of individuals with a good, service, facility, privilege,

advantage, or accommodation, or other opportunity that is as effective as

that provided to others.”
42 U.S.C. § 12182(A)(iii); see Krist v. Kolombos Rest. Inc., 688 F.3d 89, 94 (2d Cir. 2012). For
the purposes of the instant motion, Title III indicates that discrimination includes “a failure to
make reasonable modifications in policies, practices, or procedures, when such modifications are
necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to
individuals with disabilities,” as well as “a failure to take such steps as may be necessary to
ensure that no individual with a disability is ... denied services ... or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.” 42
U.S.C, §§ 12182(2)(a)(ii)-(iii). In general, the ADA must be broadly construed as it was
designed to “provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities.” Noel v. New York City Taxi and Limousine

Com’n, 687 F.3d 63, 68 (2d Cir. 2012).

 
In order to state a claim for a violation of Title IH, a plaintiff must demonstrate that (1)
she is disabled within the meaning of the ADA; (2) that the defendant own, lease, or operate a
place of public accommodation; and (3) that defendant discriminated against her by denying her
full and equal opportunity to enjoy the services defendants provide. See Camarillo v. Carrols
Corp., 518 F.3d 153, 156 (2d Cir. 2008); Maccharulo v. New York State Dept. of Correctional
Services, 2010 WL 2899751, *3 (S.D.N.Y. July 21, 2010); see also Roberts v. Royal Atlantic
Corp., 542 F.3d 363, 368 (2d Cir. 2008) (construing the third element to require a plaintiff to
demonstrate that defendants discriminated against the plaintiff “within the meaning of the
ADA.”). Only the third element is disputed in the intstant motion. See Def’s Mem. Supp. Mot. p.
4, ECF No. 20 (“Def’s Mot.”).

As stated, at the motion to dismiss stage, a court must accept all factual allegations in a
complaint as true. Faber, 648 F.3d 104. Here, Plaintiff alleges that she was denied “full and
equal opportunity to enjoy the services defendant[] provide[s].” Camarillo, 518 F.3d at 156.
Plaintiff states that she was denied the opportunity to reserve a room in the manner that other
individuals are afforded. FAC § 21. Specifically, she alleges that she was unable to determine
which rooms were available to her, which rooms had accessible bathrooms, and whether she
would be able to utilize the common areas and any amenities of the hotel. Id. J] 21-22, 24. In
sum, upon visiting Defendants website to find a hotel to spend one of her “‘stay-cations,” Plaintiff
alleges that the benefits and services provided to other potential guests were not available to her.
Id. [| 20-21. At this stage, that is sufficient to state a claim under the ADA.

Il. 28 C.F.R § 36.302(e)(1)
Plaintiff's Complaint heavily cites to guidance on the ADA recently published by the

Department of Justice (“DOJ”). 28 C.F.R. § 36.302(e)(1). Section (e)(1) pertains to reservations

 
made by places of lodging. Jd. Among other things, it states that a public accommodation that
allows customers to make reservations must “[m]odify its policies, practices, or procedures to
ensure that individuals with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need accessible rooms. 28
C.F.R. § 36.302(e)(1)(i). In addition, a public accommodation must:

“fijdentify and describe accessible features in the hotel and guest rooms

offered through its reservations service in enough detail to reasonably

permit individuals with disabilities to asses independently whether a given

hotel or guest room meets his or her accessibility needs.”
28 C.F.R. 36.302(e)(1) (i). Courts in various districts have interpreted Section 36.302(e)(1)
indicating that “guidance published by the DOJ on the regulation further clarifies its meaning.”
Poschmann v. Coral Reef of Key Biscayne Developers, Inc., 2018 WL 3387679, *4 (S.D. FL
May 22, 2018) (citing Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512 (1994)). Courts
have read Section 36.302(e)(1) to ensure that individuals with disabilities have the opportunity to
“reserve hotel rooms with the same efficiency, immediacy, and convenience as those who do not
need accessible guest rooms.” Poschmann, 2018 WL 3387679, *4.

Here, as alleged in the Complaint, Plaintiff was not able to browse Defendant’s website
and make a reservation with the same efficiency, immediacy, and convenience as those who do
not need accessible guest rooms. FAC § 21. Plaintiff was unable to discern the accessible
features of rooms that would meet her needs. Id. ¥§j 21, 24. Defendant’s website did not provide
Plaintiff with the opportunity to evaluate the suitability of common areas and the amenities
Defendant provides to its guests. Jd. Taking the facts in the Complaint as true, it is plausible that,

at the time Plaintiff visited Defendant’s website, it was not compliant with the ADA as

interpreted by the DOJ.

 
IH. Auxiliary Aid and Service

Defendant claims that “a telephone line which is staffed twenty-four hours, seven days a
weck by an employee ready, willing, and able to make reservations and provide information
concerning accessibility” is a suitable auxiliary aid and service that renders Plaintiff's claims
moot. Def’s Mot. p. 6. Aside from introducing evidence entirely outside the scope of the
Complaint, Defendant misconstrues Plaintiffs claims. Plaintiff's ADA claim is that information
is not available for non-accessible rooms in the same manner that it is available for accessible
rooms. FAC § 21. Moreover, “[i]irrespective of whether individuals seeking to make reservations
can do so by telephone or by email, it is readily apparent that individuals seeking to reserve
accessible hotels rooms cannot do so on the Website in the same manner — with the same
efficiency, immediacy, and convenience — as those seeking to reserve non-accessible guest
rooms.” Poschmann, 2018 WL 3387679, *4. Defendants seek to boil Plaintiff's Complaint down
to the idea that Ms. Juscinska “would rather file dozens of lawsuits than pick up [] the phone
once.” Def’s Mot. p. 6. However, at this stage, the mere availability of a phone service does not
mean that Plaintiff has or is treated the same as other individuals. The ability and ease in which
someone can research and reserve a room in a hotel is a service. In her Complaint, Plaintiff
sufficiently alleges that she was denied that service based on her disability.

CONCLUSION

For the aforementioned reasons, Defendant’s Motion to Dismiss is hereby DENIED. In
addition, the Court retains supplemental jurisdiction over Plaintiff's state law claims. The Parties
are hereby ORDERED to contact Magistrate Judge Kevin Nathanial Fox to schedule a Pre-Trial

Conference.

 
SO ORDERED.

Dated: June 3, 2019 [Andee 7 (Lu |
New York, New York
ANDREW L. CARTER, JR. Z—
United States District Judge

 

 
